NO. 07-08-0226-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 15, 2008

                         ______________________________


                           VICENTE OCHOA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

               NO. CR-06J-146; HONORABLE ROLAND SAUL, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                             ABATEMENT AND REMAND


      Appellant, Vicente Ochoa, plead guilty to felony driving while intoxicated in January

2007 and was placed on community supervision. Appellant’s community supervision was

revoked in May 2008. He now appeals from the revocation of his community supervision

and the resulting sentence of five years in the Institutional Division of the Texas

Department of Criminal Justice. The trial court filed its certification representing that

appellant has the right of appeal. However, the appellate record reflects that appellant
failed to sign the certification, pursuant to Texas Rule of Appellate Procedure 25.2(d),

which requires the certification to be signed by appellant and a copy served on him.1 See

Tex. R. App. P. 25.2(d).


       Consequently, we abate the appeal and remand the cause to the 222nd District Court

of Deaf Smith County for further proceedings. On remand, the trial court shall utilize

whatever means it finds necessary to secure and file with this Court a certificate of right to

appeal that complies with Rule 25.2(d). See Tex. R. App. P. 25.2(d).


       If necessary, the trial court shall execute findings of fact, conclusions of law, and any

necessary orders it may enter regarding the aforementioned issues and cause its findings,

conclusions, and orders, if any, to be included in a supplemental clerk’s record. The trial

court shall file the supplemental clerk’s record and the supplemental reporter’s record, if

any, with the Clerk of this Court by November 17, 2008.


       It is so ordered.




                                                   Per Curiam


Do not publish.




       1
       Effective September 1, 2007, Rule 25.2(d) was amended to require certifications
executed after the effective date to be signed by appellant and a copy served on him. See
Tex. R. App. P. 25.2(d); Mason v. State, No. 07-07-0383-CR, 2008 WL 2221806
(Tex.App.–Amarillo May 29, 2008) (mem. op., not designated for publication).

                                               2